UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1192


CLIVE C. PETTIS, SR.,

                Plaintiff - Appellant,

          v.

NOTTOWAY   COUNTY   SCHOOL   BOARD;   DANIEL J. GROUNARD,
Individually and in his official capacity as Division
Superintendent, Nottoway County Schools,

                Defendants - Appellees,

          and

HELEN SIMMONS, Individually and in her official capacity as
a duly elected Member of the Nottoway School Board; WALLACE
HURT, Individually and in his official capacity as a duly
elected Member of the Nottoway School Board; ROBERT HORN,
Individually and in his official capacity as a duly elected
Member of the Nottoway School Board; JACQUELINE HAWKES,
Individually and in her official capacity as a duly elected
Member of the Nottoway School Board; SHELLI HINTON,
Individually and in her official capacity as a duly elected
Member of the Nottoway School Board,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cv-00864-HEH-DJN)


Submitted:   October 31, 2014               Decided:   November 13, 2014


Before NIEMEYER, DUNCAN, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


JeRoyd W. Greene, III, ROBINSON AND GREENE, Richmond, Virginia,
for Appellant. R. Craig Wood, Melissa Wolf Riley, MCGUIREWOODS
LLP, Charlottesville, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Clive    C.    Pettis,    Sr.,       appeals    the     district     court’s

order    denying      his    motion     for       summary    judgment      and    granting

summary judgment for the Nottoway County School Board and its

superintendent, Daniel J. Grounard (collectively, “Defendants”)

and its order denying Pettis’ Fed. R. Civ. P. 59(e) motion to

alter or amend the judgment.                Pettis alleges that his employment

contract      was    not    renewed    on     the    basis     of   his    race    and   in

retaliation for his complaints of discrimination, in violation

of 42 U.S.C. § 1981 (2012), 42 U.S.C. § 1983 (2012), and Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2012).                  Finding no error in the district

court’s orders, we affirm.

              We review de novo whether a district court erred in

granting summary judgment, viewing the facts and drawing all

reasonable      inferences      in      the       light     most    favorable     to     the

nonmoving party.            Glynn v. EDO Corp., 710 F.3d 209, 213 (4th

Cir. 2013).          When reviewing an appeal from cross-motions for

summary judgment, however, we separately review the merits of

each motion, taking care to resolve all factual disputes and

competing rational inferences in favor of the party opposing

that    motion,       to    ascertain       whether       “either     of   the    parties

deserves judgment as a matter of law.”                       Rossignol v. Voorhaar,

316 F.3d 516,    523    (4th    Cir.     2003)       (internal    quotation       marks

                                              3
omitted).     Summary judgment is properly granted “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).

            Where, as here, a plaintiff does not allege direct

evidence     of     discrimination,     a     plaintiff     asserting      racial

discrimination may avoid summary judgment by proceeding under

the burden-shifting framework established in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973). ∗             To demonstrate a prima

facie case of discrimination under that framework, a plaintiff

must show that: he is a member of a protected class; he suffered

an adverse employment action; at the time of the action, he was

performing    his     job     satisfactorily;     and     similarly     situated

employees    outside        the   protected    class      were   treated     more

favorably.        Hill v. Lockheed Martin Logistics Mgmt., Inc., 354
F.3d 277, 285 (4th. Cir. 2004).

            We conclude that Pettis failed to establish that he

was performing his job satisfactorily at the time his contract

was not renewed.         Grounard received complaints from coworkers

and Pettis’ supervisor about his interactions with them and his

failures to satisfactorily perform his required tasks.                     During

     ∗
       The elements of a discrimination claim are identical under
the three statutes from which Pettis’ claims arise.     Love-Lane
v. Martin, 355 F.3d 766, 786 (4th Cir. 2004).



                                       4
meetings with Grounard and other School Board employees, Pettis

was    insubordinate.            Pettis       received       numerous         warnings           and

discipline        about     these      issues       but    failed        to    improve        his

performance.

             Next, Pettis argues that the district court ignored

his most recent complaints of harassment when it concluded that

he failed to establish a necessary element of his retaliation

claim.       To    establish      a    prima       facie   case     of    retaliation,             a

plaintiff must demonstrate that: (1) he engaged in protected

activity; (2) an adverse employment action was taken against

him;   and   (3)        there   was   a    causal     link   between          the    protected

activity and the employment action.                        Holland v. Wash. Homes,

Inc., 487 F.3d 208, 218 (4th Cir. 2007).

             We     conclude          that     Pettis’       vague        complaints             of

harassment        are    not    protected       activity.         Protected           activity

includes both participation and opposition activity.                                Kubicko v.

Ogden Logistics Servs., 181 F.3d 544, 551 (4th Cir. 1999).                                         A

complaint     is     protected        as     opposition      activity         if     it     is    a

response     to     an     employment        practice      that     is,       or     that        the

plaintiff     reasonably         believes       is,    unlawfully         discriminatory.

Jordan v. Alt. Res. Corp., 458 F.3d 332, 338-39 (4th Cir. 2006).

Pettis could not reasonably believe, nor did he at the relevant

time ever assert, that his employer’s actions were unlawfully

discriminatory.

                                               5
               We    further      find    that      Pettis      fails     to    establish     a

causal connection between his only protected activity — filing

an EEOC complaint — and the nonrenewal of his contract.                                     “[A]

causal connection for purposes of demonstrating a prima facie

case exists where the employer takes adverse employment action

against    an       employee      shortly      after      learning      of     the    protected

activity.”          Price    v.    Thompson,        380 F.3d 209,      213     (4th   Cir.

2004).     However, the temporal nexus between two events cannot

provide        proof   of     causation        unless      the     “temporal          proximity

between an employer’s knowledge of protected activity and an

adverse employment action” was “very close.”                            Clark Cnty. Sch.

Dist.     v.     Breeden,      532 U.S. 268,      273     (2001)       (per    curiam)

(internal quotation marks omitted).                       Pettis’ EEOC complaint was

filed nearly four years before his contract was not renewed.

While other relevant evidence may be used to support a claim of

causal connection where temporal proximity is lacking, Lettieri

v. Equant Inc., 478 F.3d 640, 650 (4th Cir. 2007), Pettis has

failed to proffer any such evidence.

               Finally, Pettis challenges the district court’s denial

of his Rule 59(e) motion to alter or amend.                          We review for abuse

of discretion.             Wilkins v. Montgomery, 751 F.3d 214, 220 (4th

Cir. 2014).          A district court may grant a Rule 59(e) motion “if

the   movant        shows    either      (1)     an    intervening           change    in   the

controlling         law,    (2)   new    evidence      that      was    not     available    at

                                                6
trial, or (3) that there has been a clear error of law or a

manifest injustice.”      Robinson v. Wix Filtration Corp., 599 F.3d
403, 407 (4th Cir. 2010).

           We find no abuse of discretion here.                 Although Pettis

disputed the district court’s substantive rulings on his claims,

“mere   disagreement    does       not   support    a   Rule    59(e)    motion.”

Hutchinson v. Staton, 994 F.2d 1076, 1082 (4th Cir. 1993).

           Accordingly,       we   affirm    the   district    court’s    orders.

We   dispense   with   oral    argument      because    the    facts    and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                         AFFIRMED




                                         7